Citation Nr: 1513438	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.

The record reflects that the Veteran previously underwent a VA spine examination in September 2011 in order to assess the nature and severity of his service-connected back disability.  At his March 2013 Board videoconference hearing, the Veteran testified that both his lumbar spine symptomatology as well as the associated neurological symptoms had increased in severity since his September 2011 VA examination.  The Veteran additionally testified that he received regular treatment from the South Texas Veterans Health Care System at the Audie L. Murphy VA Hospital in San Antonio, Texas, as well as the Kerrville VA Hospital, in Kerrville, Texas.  

The Board notes that although the Veteran underwent what was titled a "back (thoracolumbar spine) conditions" examination in March 2012, this examination instead dealt exclusively with sinusitis/rhinitis, sleep apnea, and the male reproductive system.  There was no indication that the Veteran's service-connected lumbar spine disability was evaluated during the course of this examination.  In addition, the Veteran underwent a VA peripheral neuropathy examination in April 2014, but there is no indication that his lumbar spine was evaluated during the course of this examination.  As the Veteran's March 2013 testimony indicates that the symptomatology associated with his back disability has increased in severity since the September 2011 VA examination, an additional examination is necessary to properly assess the current severity of the Veteran's back disability.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Veteran's March 2013 testimony also indicated that he is no longer able to work as a result of his service-connected back disability.  This raises the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claim being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the increased rating claim because a decision on the latter claim may have an impact on the former claim.  Thus, the claim of entitlement to TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the South Texas Veterans Health Care System, to include the Audie L. Murphy VA Hospital in San Antonio, Texas, as well as the Kerrville VA Hospital, in Kerrville, Texas, from August 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  After the above requested development is completed, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his service-connected back disability.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected back disability renders him unable to secure or follow substantially gainful employment.  When formulating this opinion, the examiner should ignore the effects of the Veteran's age and any non-service connected disabilities.

A complete rationale for any opinion offered must be provided.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




